internal_revenue_service number release date index number ----------------------------------------------- ---------------------------------- ------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-137026-12 date date legend settlor trust agreement company son wife date date date date date year year trust trust trust state state state statute court x y ----------------------- ---------------------------------------------------------------------- ------------------------------------------------------------------ ---------------------------- --------------------------------- --------------------------- ---------------------------- --------------------------- ------------------------ -------------------- -------------------------- ------------------------ ------- ------- ------------------------------------------------------------ ----------------------------------- ------------------------------------------------------------------------ --------------- ---------- ---------------------------------------------- ------------------------------------------------------------------------ ---- -- dear --------------------------------------------- this letter responds to the letter dated date submitted by your authorized representative requesting rulings regarding the income gift and plr-137026-12 generation-skipping_transfer gst tax consequences of a proposed modification to two trusts the facts submitted are as follows on date a date prior to date settlor executed trust agreement to create five separate irrevocable trusts to hold company stock trust was created to benefit settlor’s son and his issue trust was created to benefit settlor’s wife and the issue of wife and settlor article x of trust agreement provides that upon the death of son the trustees of trust as they in their unfettered discretion deem wise shall apply all of the income to son’s issue article x also provides that upon the death of wife the trustees of trust as they in their unfettered discretion deem wise shall apply x percent of the income of trust to son and upon the death of son to son’s issue wife died on date on date court partitioned trust and ordered that x percent of the assets of trust be paid and distributed to a separate trust trust for the benefit of son and his issue and that these assets be held and administered on the same terms and conditions provided for trust in trust agreement on date son died pursuant to the terms of trust agreement the current income beneficiaries of trust and trust are son’s three children on date court granted the trustees’ petition to remove the administration of trust and trust from state to state however article xx of trust agreement provides that the agreement shall be regarded for all purposes as a state document and that the validity and construction of trust agreement shall be determined and governed in all respects by the laws of state it is represented that the only other amendments made to trust and trust are administrative in nature it is represented that no additions have been made to these trusts from and after date in year state enacted legislation revising its principal and income act state statute authorizes a trustee at his or her own discretion or at the request of a beneficiary to convert an eligible trust to a unitrust for purposes of defining trust income if all of the following apply a b the trustee determines that the conversion will enable the trustee to better carry out the purposes of the trust the trustee provides notice of the intention to convert the trust to a unitrust and the notice advises how the plr-137026-12 unitrust will operate including the fixed percentage and any other initial determinations that the trustee intends to follows there is at least one sui juris income_beneficiary currently eligible to receive income from the trust and at least one other sui juris beneficiary either eligible to receive if no powers of appointment were exercised income from the trust if the interest of all current income beneficiaries were to terminate immediately before the giving of notice or eligible to receive if no powers of appointment were exercised a distribution of principal if the trust were to terminate immediately before the giving of the notice every sui juris beneficiary consents to the conversion to a unitrust in a writing delivered to the trustee and the terms of the trust describe the amount that may or must be distributed by referring to the trust income c d e the trustees of trust and trust represent that trust and trust are eligible to be converted to unitrusts under state statute provided the trustees obtain the consent of the current income beneficiaries of trust and trust the trustees intend to provide notice to all sui juris beneficiaries of the trustees’ intention to convert trust sec_1 and to unitrusts and intend to request the consent of all sui juris beneficiaries of the trusts the trustees propose to convert trust and trust to unitrusts using a unitrust conversion procedure that complies with all of the specific requirements of state statute under the proposal the income of each trust for year and future years will be equal to y percent of the net fair_market_value of the trust’s assets with such value averaged over the prior four years based on the value at the end of each of the sixteen calendar quarters ending with the december value of the prior year any income already distributed in year will be credited against the unitrust_amount payable for the current_year you have requested the following rulings the conversion of trust and trust to unitrusts under state statute effective for year and future years will not cause trust and trust to lose their grandfathered status from gst tax the conversion of trust and trust to unitrusts under state statute effective for year and future years will not cause any beneficiary of trust or trust to be deemed to have made a gift_for gift_tax purposes plr-137026-12 the conversion of trust and trust to unitrusts under state statute effective for year and future years will not cause trust or trust or any beneficiary of trust or trust to realize capital_gains from an exchange of a_trust interest for income_tax purposes law and analysis ruling_request sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under section of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes these rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example considers whether the conversion of an income_interest into a unitrust_interest under a state statute plr-137026-12 results in a shift in beneficial_interest in example in grantor a resident of state x established an irrevocable_trust for the benefit of grantor’s child a and a’s issue the trust provides that trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes in state x amends its income and principal statute to define income as a unitrust_amount of percent of the fair_market_value of the trust assets valued annually for a_trust established prior to the statute provides that the new definition of income will apply only if all the beneficiaries who have an interest in the trust consent to the change within two years after the effective date of the statute the statute provides specific procedures to establish the consent of the beneficiaries a and a’s issue consent to the change in the definition of income within the time period and in accordance with procedures prescribed by the state statute the administration of the trust in accordance with the state statute defining income to be a percent unitrust_amount will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further under these facts no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes in this case trust sec_1 and were irrevocable on date and there were no additional contributions to trust sec_1 or after date based on the facts submitted and representations made we conclude that provided the proposed conversion meets the requirements of state statute and the beneficiaries of trust sec_1 and consent to the conversion the conversion of trust and trust to unitrusts for year and future years will not shift any beneficial_interest in trust or trust and therefore will not cause either trust or trust to lose its exempt status for gst purposes ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise and whether the gift is direct or indirect and whether the property is real or personal tangible or intangible based on the facts submitted and representations made we conclude that provided the proposed conversion meets the requirements of state statute and the beneficiaries of trust sec_1 and consent to the conversion the conversion of trust and trust to unitrusts for year and future years will not shift any beneficial_interest in trust or trust and therefore will not result in any beneficiary of trust or trust being treated as having made a taxable gift_for federal gift_tax purposes plr-137026-12 ruling_request sec_61 provides that except as provided in subtitle a gross_income means all income from whatever source derived including gains derived from dealings in property under sec_1_61-1 of the income_tax regulations gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1_1001-1 except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property differing materially in_kind or in extent is treated as income or as loss sustained the amount_realized from a sale_or_other_disposition of property is the sum of any money received plus the fair_market_value of any property other than money received sec_1_643_b_-1 provides that for purposes of subparts a through d part subchapter_j chapter of the code income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of an estate_or_trust for the taxable_year determined under terms of the governing instrument and applicable local law sec_1_643_b_-1 also provides in relevant part that an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax-exempt_income capital_gains and appreciation for example a state statute providing that income is a unitrust_amount of no less than percent and no more than percent of the fair_market_value of the trust assets whether determined annually or averaged on the multiple year basis is a reasonable apportionment of the total return of the trust sec_1_643_b_-1 further provides that a switch between methods of determining trust income authorized by state statute will not constitute a recognition event for purposes of sec_1001 and will not result in a taxable gift from the trust’s grantor or any of the trust’s beneficiaries a switch to a method not specifically authorized by state statute but valid under state law including a switch via judicial decision or a binding non-judicial settlement may constitute a recognition event to the trust or its beneficiaries for purposes of sec_1001 and may result in taxable_gifts from the trust’s grantor and beneficiaries based on the relevant facts and circumstances plr-137026-12 based on the facts submitted and representations made we conclude that provided the proposed conversion meets the requirements of state statute and the beneficiaries of trust and trust consent to the conversion no gain_or_loss will be recognized under sec_61 by trust trust or any beneficiary of trust or trust as a result of the proposed conversion of trust and trust to unitrusts effective for year and future years except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
